Title: From John Adams to Anne-Louise-Germaine Necker, Baronne [de] Staël-Holstein, 8 April 1817
From: Adams, John
To: Staël-Holstein, Anne-Louise-Germaine Necker, Baronne [de]



Madam
Quincy April 8th 1817

Like other Sinners about to commit an indiscretion I study excuses to quiet my own conscience.
My constant veneration for the characters of your father & mother—The respect I feel for the memory of the Baron de Stael who favoured me, my, consort and daughter—with particular marks of his friendly attention, your obliging politeness to my son in Petersburg and Paris—And above all the delight I have taken received from many of your Writings must be my apology—for introducing—, thought I am wholly unknown to you, Mr. Theodore Lyman Junior—a young gentleman of amiable character, of respectable connections in this country, who is ambitious of paying his respects to you a lady so illustrious in the literary world
With great respect I have the honour to be / Madam your most obedient humble servant
John Adams